OPINION
{¶ 1} Defendant-appellant Johnny R. Poynter, appeals from his conviction of one count of Aggravated Robbery. Poynter was sentenced to five years in prison. Poynter's appellate *Page 2 
counsel has filed a brief pursuant to Anders v. California (1967), 386 U.S. 738, 87 S. Ct. 1396, 19 L.Ed.2d. 493, indicating that any appeal would be frivolous, and that there are no meritorious issues to be presented on appeal. By entry filed September 11, 2006, we advised Poynter that his appellate counsel had filed an Anders brief and allowed him sixty days within which to file his own pro se brief. Poynter has been granted several continuances in which to file his brief. Poynter has not filed his own pro se brief. We did receive a letter from Poynter that we caused to be filed on July 16, 2007, in which he points out alleged minor misstatements by the trial court in the proceedings below, then appears to waive any error with respect to those alleged misstatements, and asks us to do "what is in the best interest of the law and myself."
 {¶ 2} Pursuant to Anders, supra, we have independently reviewed the record. We agree with Poynter's appellate counsel that there are no meritorious issues presented on appeal. We reviewed the entire record and found that the trial court complied with the requirements of Crim. R. 11(C) in accepting Poynter's guilty plea. Furthermore, it is evident from the record that the trial court properly determined that Poynter's plea was made voluntarily and with an understanding of the nature of the charges. He was well informed of the maximum penalty which could be imposed and all rights which he waived as a result of his plea. Furthermore, the actual sentence by the trial court was within the statutory range.
 {¶ 3} We agree with Poynter's appellate counsel that no meritorious issues are present in this appeal.
Judgment affirmed.
  BROGAN, J. and FAIN, J., concur. *Page 1